Exhibit 10.1

G E N E R A L    R E L E A S E

GENERAL RELEASE (this “Release”) by Thomas A. Renyi (“you”) in favor of The Bank
of New York Mellon Corporation (“Company”), its subsidiaries, affiliates, and
all of their officers, directors, employees, shareholders, attorneys and agents
and their predecessors, successors and assigns, individually and in their
official capacities (together, the “Released Parties”).

WHEREAS, you have been employed as Executive Chairman of the Company; and

WHEREAS, you are entitled to certain payments and benefits under your letter
agreement, dated June 25, 2007 (as the same may have been amended from time to
time, the “Service Agreement”), with the Company that are conditioned on the
effectiveness of this Release.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:

1. General Release. You, for yourself and for your heirs, executors,
administrators, successors and assigns, knowingly and voluntarily forever waive,
terminate, cancel, release and discharge the Released Parties from and against
any and all legally waivable claims, causes of action, allegations, rights,
obligations, liabilities or charges (collectively, “Claims”) that you (or your
heirs, executors, administrators, successors and assigns) have or may have,
whether known or unknown, by reason of any matter, cause or thing occurring at
any time before and including the date of this Release, including, without
limitation, claims for compensation or bonuses (including, without limitation,
any claim for an award under any compensation plan or arrangement); breach of
contract; tort; wrongful, abusive, unfair, constructive or unlawful discharge or
dismissal; impairment of economic opportunity defamation; age and national
origin discrimination; sexual harassment; back pay; front pay; benefits’
attorneys’ fees; whistleblower claims; emotional distress’ intentional
infliction of emotional distress’ assault’ battery; pain and suffering; punitive
or exemplary damages; violations of the Equal Pay Act, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination
Employment Act of 1967 (“ADEA”), the Americans with Disabilities Act of 1991,
the Employee Retirement Income Security Act, the Older Workers Benefit
Protection Act of 1990, the Sarbanes-Oxley Act of 2002, the Worker Adjustment
and Retraining Notification Act of 1989, the Family and Medical Leave Act of
1993, the New York State and New York City anti-discrimination laws, including
all amendments to any of the aforementioned acts; and violations of any other
federal, state, or municipal fair employment statutes or laws, including,
without limitation, violations of any other law, rule, regulation or ordinance
pertaining to employment, wages, compensation, hours worked, or any other
matters related in any way to your employment with the Company and its
affiliates (and their respective predecessors) or the termination of that
employment. In addition, in consideration of the provisions of this Release, you
further agree to waive any and all rights under the laws of any jurisdiction in
the United States or any other country that limit a general release to those
claims that are known or suspected to exist in your favor as of the Effective
Release Date (as defined below). You also understand you are releasing any
rights or claims concerning bonus(es) and any award(s) or grant(s) under any
incentive compensation plan or program, except as specifically set forth in the
Service Agreement.

2. Surviving Claims: Notwithstanding anything herein to the contrary, this
Release shall not:

(a) release any Claims relating to the payments and benefits set forth in the
Service Agreement;



--------------------------------------------------------------------------------

(b) release any Claims arising after the date of this Release;

(c) limit or prohibit in any way your (or your beneficiaries’ or legal
representatives’) ability to bring an action to enforce the terms of this
Release;

(d) release the Company's obligations to you as a past, present, or future
customer or client of the Company or its affiliates;

(e) release any claim for employee benefits under plans covered by the Employee
Retirement Income Security Act of 1974, as amended, or other vested benefits to
the extent that such claims may not lawfully be waived or for any payments or
benefits under any plans of the Company that have vested according to the terms
of those plans; or

(f) release any claims for indemnification in accordance with applicable laws
and the corporate governance documents of the Company including any right to
contribution, in accordance with their terms as in effect from time to time or
pursuant to any applicable directors and officers insurance policy with respect
to any liability incurred by you as an officer or director of the Company or any
right you may have to obtain contribution as permitted by law in the event of
entry of judgment.

The Claims that are not released pursuant to this Section 2 are collectively
referred to as the “Surviving Claims”.

3. Additional Representations and Covenants. You represent and warrant that you
have not filed any civil action, suit, arbitration, administrative charge, or
legal proceeding against any Released Party nor have you assigned, pledged, or
hypothecated as of the Effective Release Date your claim to any person and no
other person has an interest in the claims that you are releasing. You also
agree that should any person or entity file or cause to be filed any civil
action, suit, arbitration, administrative charge or other legal proceeding
seeking equitable or monetary relief concerning any claim released by you
herein, you shall not seek or accept any personal relief from or as the result
of such civil action, suit, arbitration, administrative charge or other legal
proceeding.

4. Your Acknowledgements. You acknowledge and agree that you have read this
Release in its entirety and that, except for the Surviving Claims, this Release
is a general release of all known and unknown claims, including, without
limitation, to rights and claims arising under ADEA. You further acknowledge and
agree that:

(a) this Release does not release, waive or discharge any rights or claims that
may arise for actions or omissions after the date of this Release;

(b) you are entering into this Release and releasing, waiving and discharging
rights or claims only in exchange for consideration which you are not already
entitled to receive;

(c) you have been advised, and are being advised by this Release, to consult
with an attorney before executing this Release, and you acknowledge that you
have consulted with counsel of your choice concerning the terms and conditions
of this Release;

(d) you have been advised, and are being advised by this Release, that you have
21 days within which to consider this Release;

 

-2-



--------------------------------------------------------------------------------

(e) you are aware that this Release shall become null and void if you revoke
your agreement to this Release within 7 days following the date of execution and
delivery of this Release. You may revoke this Release at any time during such
7-day period by delivering (or causing to be delivered) to the Company’s
Director of Human Resources a written notice of your revocation of this Release.
In the event that the 7th day following the date you sign this Release falls on
a Saturday, Sunday or legal holiday, you will have until 5:00 p.m. on the next
business day to deliver your written notice of revocation. You expressly
understand and agree that if you do not sign this Release, or if you revoke it
within this 7-day period, you are not entitled to, and will not receive, any of
the payments or benefits provided for under the Service Agreement that are
conditioned upon the effectiveness of this Release; and

(f) this Release shall become effective and irrevocable on the 8th day following
the day on which you have signed it, unless you have revoked it as provided in
Paragraph 4(e) above (“Effective Release Date”).

5. Additional Agreements. You acknowledge and represent that you have returned
or will return prior to the Effective Release Date , all Company-owned property,
including but not limited to, all documents and records, materials, policies,
procedures, forms and documents, identification cards, credit cards, telephone
cards, files, memoranda, keys and other equipment and/or supplies in your
possession, custody or control and all copies thereof, that you have retained no
such item in your possession, custody or control, and you understand that the
Company has relied upon your representation and that the return of such property
is an express condition of your Service Agreement and this Release. You may
retain all benefits-related documents pertaining to you.

6. Governing Law. To the extent not subject to federal law, this Release will be
governed by and construed in accordance with the law of the State of New York
applicable to contracts made and to be performed entirely within that state.

7. Captions; Section Headings. Captions and section headings used herein are for
convenience only and are not a part of this Release and shall not be used in
construing it.

8. Facsimile Signature. Any signature on this Release, delivered by facsimile
transmission shall be deemed to be an original signature thereto.

 

July 22, 2008

   

/s/ Thomas A. Renyi

Date     Thomas A. Renyi

 

-3-